Citation Nr: 0122601	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-09 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected 
fracture of the dorsal spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO denied an increased rating for service-connected 
fracture of the dorsal spine.  The veteran filed a notice of 
disagreement in March 2000, and a statement of the case (SOC) 
was issued in the same month.  The veteran submitted a 
substantive appeal in May 2000, and requested a Board 
hearing.  The veteran withdrew his Board hearing request in 
October 2000.


REMAND

The Board observes that a VA examination was scheduled in 
November 1999, subsequent to the veteran's September 1999 
increased rating claim currently at issue.  The veteran 
called to cancel the examination and indicated that he would 
call to reopen his case at a later date.  By rating action of 
February 2000, the RO denied the veteran's claim for an 
increased rating, in part because there was insufficient 
evidence upon which to evaluate the dorsal spine condition.  
The veteran was notified of this decision that same month.  
By letter received from the veteran's representative the 
following month, it was indicated that the veteran took issue 
with the February 2000 rating action.  By letter dated and 
received in May 2000, the veteran indicated his willingness 
to appear for an examination.  

As such, the Board finds that another examination should be 
scheduled for the veteran.  He is hereby advised that if he 
fails to report for any scheduled examination without good 
cause, his claim shall be denied.  See 38 C.F.R. § 3.655.  
The veteran is reminded that VA's duty to assist him in 
developing the facts pertinent to his claim "is not always a 
one-way street."  Holland v. Brown, 6 Vet. App. 443, 449 
(1994); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see 
also 38 U.S.C.A. § 5103(a) (West Supp. 2001).  The veteran's 
cooperation is crucial to the fair and thorough adjudication 
of his claim.

Furthermore, additional notification or development action is 
required for compliance with the notice and duty to assist 
provisions contained in the Veteran Claims Assistance Act of 
2000, Public L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3,102, 3,156(a), 3.159, and 3.326).  These new 
criteria, which were enacted subsequent to the RO's 
consideration of the claim, eliminated the concept of a well-
grounded claim and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (current version at 38 U.S.C.A. 
§ 5103).  In this regard, the Board notes that the veteran 
has never been specifically advised that he may submit 
medical evidence demonstrating that this service-connected 
disability has increased in severity, or that he may submit 
information about relevant medical treatment so that 
pertinent records can be secured for review.

The Veterans Claims Assistance Act of 2000 also requires that 
reasonable efforts be made to obtain records (including 
private records) that the veteran sufficiently identifies.  
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98 
(current version at 38 U.S.C.A. § 5103A).  In this regard, 
veteran indicated that he currently resides at the Rockyhill 
Veteran's Home and Hospital.  As the aforementioned facility 
may have provided relevant medical treatment or evaluation, 
treatment records should be obtained from that facility.  
38 U.S.C.A. § 5103A(b)(1).  Furthermore, by supportive 
statement of May 2000, the veteran indicated that he 
currently receives medical treatment at the Newington VA 
Medical Center (VAMC).  Updated treatment records from the 
Newington VAMC should be obtained.  38 U.S.C.A. 
§ 5103(A)(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA has constructive notice of documents which are 
generated by VA, within its control).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 and 
the implementing regulations are fully 
complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should obtain all identified 
and not previously acquired records and 
associate them with the claims folder, to 
include treatment records from the 
Rockyhill Veteran's Home and Hospital and 
updated treatment records from the 
Newington VAMC.  

3. After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded a VA orthopedic 
examination to determine the severity of 
the residuals of fracture of the dorsal 
spine.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should address the 
following:

I.  After setting forth the normal 
range of motion for the dorsal 
spine, describe, in degrees of 
excursion, active ranges of motion 
of the dorsal spine.  Also, describe 
other manifestations of the service 
connected dorsal disability.

II.  Express an opinion as to 
whether the veteran's dorsal spine 
exhibits weakened movement, excess 
fatigability, or incoordination due 
to his service-connected disability.  
If feasible, the opinion should be 
expressed in terms of the resulting 
degree of additional range of motion 
loss or ankylosis (specified as 
favorable or unfavorable).  If it is 
not possible to offer an opinion 
with respect to additional loss of 
range of motion, that fact should be 
clearly stated.

III.  Express an opinion as to 
whether pain significantly limits 
functional ability when the dorsal 
spine is used repeatedly over a 
period of time or during flare-ups.  
If feasible, the opinion should be 
expressed in terms of additional 
loss of range of motion due to pain 
on use or during flare-ups.  If it 
is not possible to offer an opinion 
with respect to additional loss of 
range of motion, that fact should be 
clearly stated.

IV.  Comment on whether the 
veteran's subjective complaints are 
consistent with the objective 
findings.

V.  Note whether the veteran has 
demonstrable deformity of a 
vertebral body as shown on x-ray 
which is attributable to his service 
connected thoracic disability.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims folder is returned to 
the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


